                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                  EL DORADO DIVISION

BRIAN SKENDER                                                                        PLAINTIFF


v.                                   Case No. 1:17-cv-1025


C. MARSHALL FRIEDMAN, P.C.;
C. MARSHALL FRIEDMAN; and
KENNETH E. RUDD, jointly
and severally                                                                   DEFENDANTS

                                            ORDER
       Before the Court is Defendants’ Motion to Dismiss. (ECF No. 16). Plaintiff has filed a

response. (ECF No. 21). Defendants have filed a reply. (ECF No. 24). The Court finds this

matter ripe for consideration.

                                       BACKGROUND

       This is an action for legal malpractice and fraud. Plaintiff was injured in a slip and fall

accident on July 11, 2012, while employed by Union Pacific Railroad. In October of 2013,

Plaintiff approached his personal attorney, Sandra C. Bradshaw, about bringing a Federal

Employers Liability Act (“FELA”) action against Union Pacific. Bradshaw represented Plaintiff

in the incipient stages of litigation and eventually referred Plaintiff to Defendants—a St. Louis,

Missouri, based law firm—because they are experienced in FELA litigation.

       On October 19, 2015, Plaintiff’s FELA action was dismissed with prejudice for insufficient

process and insufficient service of process. More specifically, the FELA claim was dismissed

because Defendants prepared a deficient summons. Defendants appealed the ruling, arguing that

the dismissal should have been without prejudice. Defendants were successful on appeal and filed
another FELA action on Plaintiff’s behalf. This second FELA action was later dismissed with

prejudice.

        On March 31, 2017, Plaintiff commenced this action, alleging that Defendants committed

legal malpractice and fraud when they failed to communicate to him that his case had been on

appeal and that it was later dismissed with prejudice. On February 11, 2018, Defendants filed the

instant Motion to Dismiss, arguing that this action should be dismissed because the statute of

limitations period ran before Plaintiff commenced this action. Plaintiff opposes the motion,

arguing that this action is timely and that in the alternative, that the statute of limitations was tolled

due to Defendants’ fraudulent concealment.

                                        LEGAL STANDARD

        To survive a motion to dismiss under Rule 12(b)(6), a pleading must provide “a short and

plain statement of the claim that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The

Court must accept as true all factual allegations set forth in the complaint, drawing all reasonable

inferences in the plaintiff’s favor. See Ashley Cnty., Ark. v. Pfizer, Inc., 552 F.3d 659, 665 (8th

Cir. 2009). However, the complaint “must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id.

        “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully. Where a complaint pleads facts that

are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between possibility

and plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557). “Determining



                                                    2
whether a complaint states a plausible claim for relief will . . . be a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Id. at 679. In

considering a motion to dismiss under Rule 12(b)(6), “the complaint should be read as a whole,

not parsed piece by piece to determine whether each allegation, in isolation, is plausible.” Braden

v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009).

        “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements

of a cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked assertions’

devoid of ‘further factual enhancement.’” Id. (internal citations and alterations omitted) (quoting

Twombly, 550 U.S. at 555, 557). In other words, “the pleading standard Rule 8 announces does

not require ‘detailed factual allegations,’ but it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Id. (quoting Twombly, 550 U.S. at 555). 1

                                                 DISCUSSION

        Defendants argue that this action should be dismissed because it was commenced after the

applicable statute of limitations expired. In response, Plaintiff argues that he timely commenced

this action because Defendants’ alleged conduct amounts to an ongoing occurrence of malpractice.

Alternatively, Plaintiff argues that the statute of limitations period was tolled because Defendants

fraudulently concealed their alleged negligent conduct.

        First, the Court must determine if this action is timely. If the Court determines that the

limitations period expired before Plaintiff brought this action, the Court will then determine

whether the statute of limitations was tolled due to fraudulent concealment.




1
 Because the pleadings in this case are closed, the Court construes Defendants’ motion as being filed pursuant to
Federal Rule of Civil 12(c). The standard for Rule 12(c) motions is the same as for motions made under Rule 12(b)(6).
Ashley Cnty., Ark., 552 F.3d at 665.

                                                         3
          I. Statute of Limitations

          The statute of limitations for legal malpractice in Arkansas is three years. ARK. CODE ANN.

§ 16-56-105(3). Arkansas follows the “occurrence rule” with respect to the commencement of

the statute of limitations in legal malpractice cases. Moix-McNutt v. Brown, 348 Ark. 518, 521,

74 S.W.3d 612, 613 (2002). This rule provides that the statute of limitations applicable to a

malpractice action begins to run, in the absence of concealment of the wrong, when the negligence

occurs, and not when it is discovered. Ragar v. Brown, 332 Ark. 214, 964 S.W.2d 372 (1998).

“This rule applies even when there is an interval between the allegedly tortious act and the damage

suffered by the plaintiff.” Rice v. Ragsdale, 104 Ark. App. 364, 368, 292 S.W.3d 856, 860-61

(2009).

          This action was commenced on March 6, 2017. Defendants argue that the alleged negligent

conduct—preparing a deficient summons—occurred on October 23, 2013, and that any

malpractice action should have been filed on or before October 23, 2016. In response, Plaintiff

argues that Defendants engaged in an ongoing pattern of malpractice over the course of the

representation. Plaintiff contends that this pattern concluded on September 17, 2015, when the

second FELA action was dismissed, and therefore this action is timely.

          Upon consideration, the Court agrees with Defendants. Plaintiff alleges that Defendants

filed the first FELA action on October 23, 2013. Plaintiff further alleges that Union Pacific

answered affirmatively pleading deficient process and deficient service of process on November

25, 2013. Any negligence predicated on a defective summons prepared during this period is well

outside the applicable three-year limitations period. By citing to the ongoing pattern of alleged

malpractice, Plaintiff essentially asks the Court to adopt the “continuing-representation doctrine”

or “termination of employment rule” of calculating whether an action is timely. Ragar, 332 Ark.



                                                   4
at 222, 964 S.W.2d at 376. The Arkansas Supreme Court has expressly rejected both of these

approaches in legal malpractice cases. Id. Therefore, the Court finds that this action is time-barred

unless fraudulent concealment is present, thereby tolling the limitations period.

       II. Fraud and Fraudulent Concealment

       Because the Court has found that the limitations period expired before Plaintiff commenced

this action, the Court now addresses Plaintiff’s fraudulent concealment argument.

       Under Rule 9(b)’s heightened pleading standard, “allegations of fraud, including fraudulent

concealment for tolling purposes, [must] be pleaded with particularity.” Summerhill v. Terminix,

Inc., 637 F.3d 877, 880 (8th Cir. 2011) (citing Great Plains Trust Co. v. Union Pac. R.R. Co., 492

F.3d 986, 995 (8th Cir. 2007)). Under Rule 9(b), a plaintiff must plead “such matters as the time,

place, and contents of false representations, as well as the identity of the person making the

misrepresentation and what was obtained or given up thereby.” Abels v. Farmers Commodities

Corp., 259 F.3d 910, 920 (8th Cir. 2001) (internal citation and quotation omitted). In other words,

the party must specify the “who, what, where, when, and how” of the alleged fraud. United States

ex rel. Costner v. URS Consultants, Inc., 317 F.3d 883, 888 (8th Cir. 2003). In order to toll a

limitation period on the basis of fraudulent concealment, there must be: “(1) a positive act of fraud

(2) that is actively concealed, and (3) is not discoverable by reasonable diligence.” Summerhill,

637 F.3d at 880. “Conclusory allegations that a defendant’s conduct was fraudulent and deceptive

are not sufficient to satisfy the rule.” Commercial Prop. Invs. Inc. v. Quality Inns Int’l Inc., 61

F.3d 639, 644 (8th Cir. 1995).

       Upon consideration, the Court finds that Plaintiff has failed to meet the pleading standard

set out in Rule 9(b). The Court has reviewed Plaintiff’s Complaint in its entirety and can find no

allegations that Defendants actively tried to conceal the status of Plaintiff’s case or that Defendants



                                                  5
committed some other positive act of fraud. Moreover, Plaintiff’s only allegations which could be

construed as fraudulent concealment are contained in a single sentence which states: “That

Defendants never told Plaintiff that the case was dismissed at any point of the representation either

in 2015 or 2016 which is in violation of the ethics rules for Arkansas Lawyers.” (ECF No. 3, p.

2). At most, Plaintiff alleges a continuation of a prior nondisclosure. However, this is insufficient

to suspend the running of the statute of limitations. Meadors v. Still, 344 Ark. 307, 315, 40 S.W.3d

294, 301 (2001) (citation omitted).             Therefore, the Court finds that Plaintiff has failed to

demonstrate that the statute of limitations was tolled due to fraudulent concealment. 2

                                                 CONCLUSION

         For the foregoing reasons, the Court finds that Defendants’ Motion to Dismiss (ECF No.

16) should be and hereby is GRANTED. Accordingly, Plaintiff’s Complaint is DISMISSED

WITHOUT PREDJUDICE. 3

         IT IS SO ORDERED, this 12th day of April, 2019.

                                                                         /s/ Susan O. Hickey
                                                                         Susan O. Hickey
                                                                         Chief United States District Judge




2
  Plaintiff also alleges a claim for fraud. (ECF No. 1). The pleading standard for fraud and fraudulent concealment
for tolling purposes is the same. Summerhill, 637 F.3d at 880. Therefore, in light of the above ruling, the Court finds
that Plaintiff has also failed to plead fraud with the particularity required by Rule 9(b).
3
  Plaintiff has filed a Motion to Supplement his response to Defendants Motion to Dismiss. (ECF No. 27). The motion
contains no argument or evidence to warrant a departure from the above ruling. Therefore, Plaintiff’s Motion to
Supplement (ECF No. 27) is DENIED AS MOOT.

                                                          6
